39Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/2022.

Claim Objections
Claim 1 is objected to because, at line 4, --the—should be inserted between “portion” and “frame”.
Claim 10 is objected to because, at line 4, “first end” should be --end--, as no for example, second end, is recited. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, at line 7, “the” cross member. There is insufficient antecedent basis for this limitation in the claim, as no cross member is previously recited. It is assumed the claim recites between the –horizontal-- cross member and the limit members.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-7, and 10 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conley (4,708,576).
1	Conley teaches a stand (the entire assembly shown in Fig. 2) capable of supporting a feeder house (an appropriately dimensioned feeder house flange could engage cross bar 25 and the feeder house base could engage the stand lower region), the stand comprising:
a base portion (brackets, 16, 18) adapted to rest on a flat surface such as a floor (the brackets have planar bases that can rest on a floor), the base portion adapted to receive tines of a forklift, col. 2, lines 56-59;
an upright frame (12 and 23-26) extending upwardly from the base portion, the upright frame including an upper horizontal member 25 adapted to engage a flange on the feeder house (an appropriately dimensioned feeder house flange could engage cross bar 25); and
limit members (the handle portion of the “T” shaped “locking mechanisms”, lm1 and lm2) supported by a lower portion of the upright frame (they are in a generally lower frame region) positioned to hold the feeder house in a cantilevered position between the horizontal member and the limit members (the feeder could bear on the handle of the “T”; Examiner notes that the limit members claimed as being “positioned to hold” the feeder house, as opposed to for example, --holding--, indicates the feeder is an intended use claim element which is consistent with the “adapted to” preamble claim limitation). 
Regarding the preamble limitation “adapted to”, It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 138. In this case, as described above, the Conley apparatus has the ability to support a feeder house of sufficient dimensions. As such, the feeder house is not considered to be a positively recited structural claim element. 
  
    PNG
    media_image1.png
    372
    554
    media_image1.png
    Greyscale

Annotated Fig. 2 (Conley)

2	Conley teaches the stand of claim 1, Conley further comprising a latching member (lat1) supported by the upright frame and positioned to be engaged by a corresponding dimensioned, mating latching hook on a feeder house when the feeder house is the cantilevered position (such feeder house hook could fit in U-shaped structure lat1).
Examiner notes that the latching members claimed as being “positioned to be engaged by” the latching hook, as opposed to for example, --engaging--, indicates the feeder house is an intended use claim element, which is consistent with the “adapted to” preamble claim limitation. 

5-7	Conley teaches the stand of claim 1, Conley further comprising the upper horizontal member, a lower horizontal member 12 affixed to the base portion, and a pair of upright members 26 that connect the upper horizontal member to the lower horizontal member, Fig. 2, and a pair of upright posts 23 that extend upwardly from the lower horizontal member, at least one threaded connector (the female threads that accept the threaded shaft portion of “threaded shaft 38”, Fig. 3) being mounted to each of the upright posts (the female threads are on the “square lock bracket”), and wherein the limit members (the threaded shaft portion of “threaded shaft 38”, Fig. 3, not including the traverse bar of the threaded shaft 38) are each received within at least one of threaded connectors, whereby the limit members are adjustable relative to the upright posts (the limit members are adjustable relative to the upright posts because the Conley threaded shaft portion as defined is adjustable relative to the upright posts by turning the traverse bar portion of threaded shaft 38 by hand. 

10	Conley teaches a stand (the entire assembly shown in Fig. 2) capable of supporting a feeder house (an appropriately dimensioned feeder house flange could engage cross bar 25 and the feeder house base could engage the feeder house lower region), the stand comprising:
a base, (brackets, 16, 18), the base having a flat lower surface (the base being “U-shaped brackets 16 and 18”, col. 2, lines 54-59, the base of U-shaped brackets 16 and 18 being the lower, central part), the base being configured to receive a lifting mechanism (forklift forks),
an upright frame (12 and 23-26) mounted at an end of the base (frame member 12 is mounted to the top, or distal end, of U-shaped brackets 16 and 18, the distal ends of the vertical walls), the upright frame being configured to selectively attach to a feeder house on a combine (an appropriately dimensioned feeder house flange could engage cross bar 25 and the feeder house base could engage the feeder house lower region, such attachment taking place regardless of which side of the frame/U-shaped brackets 16 and 18 the forklift fork enters because the Conley device need only capable of selectively attach to a feeder house), when raised by the lifting mechanism into alignment with the feeder house;
whereby the lifting mechanism could move the feeder house attached to the upright frame to a desired location and lower the base until its flat lower surface rests on a support surface such as a floor or the ground and further whereby with the lower surface resting on the support surface the stand supports the attached feeder house in a secure configuration above the ground (with the lower surface resting on the support surface the stand is configured to support the attached feeder house in a secure configuration above the ground at least because, depending on how the feeder house is balanced relative to the upright frame, the bottom plate of U-shaped brackets 16 and 18 alone could support the feeder house, or other components such as stand members 40, 42).  
Regarding the preamble limitation “for” supporting a feeder house, the feeder house is not considered to be a positively recited structural claim element. As such, Conley need only be capable of perform the supporting function. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Conley in view of Shoemyer (2004/0208734).
3-4	Conley teaches the stand of claim 1, Conley further teaching the base comprises a pair of (“U-shaped brackets 16 and 18”, col. 2, lines 54-59) spaced apart from and parallel to each other. Conley does not teach the base comprises a pair of elongated square steel tubes. Shoemyer teaches a base comprises a pair of elongated rectangular steel tubes 18, Fig. 3, para. 50. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace Conley U-shaped brackets 16 and 18 with Shoemyer elongated rectangular steel tubes 18 for enhanced fork fit (longer fork contact area and a rectangle shape instead of just a U). Shoemyer does not expressly teach “square” shape tubes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the rectangular tubes to be square for fitting thicker forks.

Claims 1 and 8-9 - are rejected under 35 U.S.C. 103 as being unpatentable over Balcom (8,454,295) in view of Hyronimus (2013/0174529). 
1, 8, 9	Balcom teaches a stand (52, 90, Fig. 7) capable of supporting a feeder house (an appropriately dimensioned feeder house flange could engage the short portion of “horizontal beam 78” sticking out past post 77 and the feeder house base could engage a lower stand region), the stand comprising:
a base portion 91-93 configured to rest on a flat surface, the base portion configured to receive tines of a forklift;
an upright frame 77, 78, 96 extending upwardly from the base portion, upright frame including an upper horizontal member “horizontal beam 78” configured to engage a flange on the feeder house (a feeder house flange configured like, for example, a protruding hook structure (no additional, specific structure is provided as to the particular feeder house flange structure, and in any case, the feeder house is an intended use claim element) could engage the short portion of “horizontal beam 78” sticking out past post 77 in numerous ways such as the hook fitting into the large hole at the short portion of “horizontal beam 78” sticking out past post 77, or hooking around the large main tubular body of horizontal beam 78),
limit members (the two parallel plate portions of u-shaped member 95, Fig. 2) supported by a lower portion of the upright frame positioned to hold the feeder house in a cantilevered position between the upper horizontal member and the limit members (the two parallel plate portions of u-shaped member 95 are positioned to at least indirectly hold the feeder house in a cantilevered position between the upper horizontal member and the limit members in that the two parallel plate portions of u-shaped member 95 could serve as a rest for the bottom region of the feeder house, depending on how the mating feeder house structure is configured, the feeder house therefore in a cantilevered position between the upper horizontal member and the limit members because the central region of a typical sized feeder house would generally be so positioned),
a latching member (locking pin 71) supported at least indirectly by the upright frame and positioned to be engaged by a latching hook on the feeder house (the hook could go over 71) when the feeder house is the cantilevered position, 
a U-bracket (82, 83, and the rectangular piece therebetween, Fig. 2) attached to the upright frame, Fig. 2, 
 wherein the U-bracket supports the latching member, Fig. 2, and 
wherein the latching member is a pin received in the U-bracket.
Balcom does not expressly teach the pin can be a bolt. Hyronimus teaches that a pin can be a bolt, para. 29. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the pin to be a bolt for security. 

Claim 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Balcom in view of Hyronimus and in further view of Shoemyer  
3-4	Balcom in view of Hyronimus teaches the stand of claim 1, Balcom further teaching the base comprises a pair of elongated square tubes 91, 92 spaced apart from and parallel to each other. Balcom does not teach the tubes are steel. Shoemyer teaches a base comprises a pair of elongated steel tubes 18, Fig. 3, para. 50. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the tubes to be steel for strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J KENNY/               Examiner, Art Unit 3633